UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-1377-GW (KS) Date: February 26, 2020

Title Young Yil Jo, et al. v. Six Unknown Names Agents, et al.

 

 

Present: The Honorable: Karen L. Stevenson, United States Magistrate Judge

 

 

 

Gay Roberson N/A
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Proceedings: (INCHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

On February 11, 2020, Plaintiffs, federal prisoners proceeding pro se, filed a civil rights
complaint under 42 U.S.C. §§ 1981 and 1983. (Dkt. No. 1.) The complaint is difficult to
comprehend, with multiple annotations in the margins of each page, and pages prepared by
different plaintiffs. (See generally id.) As such, the complaint violates Rule 8 of the Federal
Rules of Civil Procedure and is subject to dismissal for failure to state a claim upon which relief
can be granted. See FED. R. Civ. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys.,
Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have
difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires
district courts to dismiss civil rights complaints brought by prisoners if the court determines that
the complaint, or any portion thereof, fails to state a claim upon which relief can be granted).

Also on February 11, 2020, the Court notified Plaintiffs that they had failed to pay the
filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two
weeks have now passed and Plaintiffs have not responded to the Court’s notification.
Accordingly, because Plaintiffs have neither paid the filing fee nor obtained authorization to
proceed without prepayment of the fee, IT IS HEREBY ORDERED that Plaintiffs shall show
cause, no later than March 18, 2020, why the action should not be dismissed.

To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiffs must either: (1) pay the $400 filing fee in full;

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-1377-GW (KS) Date: February 26, 2020

Title Young Yil Jo, et al. v. Six Unknown Names Agents, et al.

or (2) file the completed forms, and the necessary documentation, with the Court on or
before the March 18, 2020 deadline.

Plaintiffs’ failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

IT ISSO ORDERED.

Initials of Preparer _ gr

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
